


110 HR 1756 IH: NAFTA Trucking Safety Act of

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1756
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Hunter (for
			 himself, Ms. Kaptur,
			 Mr. LaTourette,
			 Mr. Lipinski,
			 Mr. Duncan,
			 Mr. Poe, Mr. Jones of North Carolina,
			 Mr. Boozman,
			 Mr. Gary G. Miller of California,
			 Mr. Berry,
			 Mr. Boyd of Florida, and
			 Mr. Hayes) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure, and in addition to the
			 Committees on Homeland
			 Security, Judiciary, and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prohibit Mexico-domiciled motor carriers from
		  operating beyond United States municipalities and commercial zones on the
		  United States-Mexico border until certain conditions are met to ensure the
		  safety of such operations.
	
	
		1.Short titleThis Act may be cited as the
			 NAFTA Trucking Safety Act of
			 2007.
		2.Operations of
			 Mexico-domiciled motor carriers in the United States
			(a)Terms and
			 conditionsNo
			 Mexico-domiciled motor carrier shall be granted authority to operate beyond
			 United States municipalities and commercial zones on the United States-Mexico
			 border until the Secretary of Transportation and the Secretary of Homeland
			 Security submit to Congress a joint certification that each of the following
			 conditions has been met:
				(1)The Secretary of
			 Transportation has published in the Federal Register—
					(A)a list of all
			 Federal Motor Carrier Safety Regulations;
					(B)an identification
			 for each of the regulations whether the Secretary will—
						(i)require a
			 Mexico-domiciled motor carrier, commercial motor vehicle, or driver to comply
			 with the regulation; or
						(ii)be
			 accepting compliance by the carrier, commercial motor vehicle, or driver with a
			 Mexican statute, rule, or regulation (including commercial driver’s license
			 requirements) as the equivalent to compliance with the regulation; and
						(C)for each regulation for which compliance
			 with a Mexican statute, rule, or regulation will be accepted as described in
			 subparagraph (B)(ii), a citation to and the English translation of the Mexican
			 statute, rule, or regulation.
					(2)The Secretary of
			 Transportation has published in the Federal Register—
					(A)a list of all of the enforcement tools,
			 databases, processes, and conditions required of, and made available by law to,
			 Federal and State motor carrier safety enforcement personnel; and
					(B)the results of an
			 analysis conducted by the Secretary as to whether such tools are available to
			 provide at least the same level of enforcement capability toward
			 Mexico-domiciled motor carriers and their drivers as is currently applied to
			 United States-domiciled motor carriers and their drivers.
					(3)The Secretary of
			 Transportation and the Secretary of Homeland Security have implemented a plan
			 to effectively and regularly monitor and enforce United States immigration and
			 customs regulations that pertain to international traffic under the North
			 American Free Trade Agreement in all areas of the United States that
			 Mexico-domiciled motor carriers will be permitted to operate.
				(4)The Secretary of
			 Transportation and the Secretary of Homeland Security have adopted penalties
			 for anyone who arranges, facilitates, or directs a Mexico-domiciled motor
			 carrier’s pick-up and delivery of a load within the United States in violation
			 of United States immigration and customs laws or section 365.501(b) of title
			 49, Code of Federal Regulations.
				(5)The Secretary of Homeland Security and
			 Secretary of Transportation have published jointly in the Federal
			 Register—
					(A)a certification
			 that the driver, criminal, and security databases used in Mexico to verify a
			 person’s identification, driving record, criminal history, and risk to homeland
			 security are fully equivalent to those used in the United States for the same
			 purposes;
					(B)documentation
			 verifying the equivalency of the Mexican databases described in subparagraph
			 (A); and
					(C)a certification that all Federal and State
			 motor carrier enforcement personnel who will come in contact with
			 Mexico-domiciled motor carrier drivers within the United States have the same
			 access to the Mexican databases described in subparagraph (A) for performing
			 checks on such drivers as they do to databases used in the United States for
			 performing checks on United States-domiciled motor carrier drivers.
					(6)The Inspector General of the Department of
			 Transportation has submitted to Congress a report that independently verifies
			 compliance with each condition listed in section 350 of the Department of
			 Transportation and Related Agencies Appropriations Act, 2002 (Public Law
			 107–87; 115 Stat. 864).
				(7)The Secretary of Transportation has
			 submitted to Congress a plan to enforce the English language proficiency
			 requirement of section 391.11(b)(2) of title 49, Code of Federal Regulations,
			 including an identification of the enforcement actions that Federal and State
			 law enforcement personnel will take upon a finding of noncompliance with such
			 requirement.
				(b)Statutory
			 constructionThe requirements
			 of this section shall be in addition to any other limitation or requirement
			 contained in Federal law that applies to the authority of a Mexico-domiciled
			 motor carrier to operate beyond United States municipalities and commercial
			 zones on the United States-Mexico border.
			
